      Case 1:19-cv-00988-JHR-SCY Document 2 Filed 10/22/19 Page 1 of 2



                      UNITED STATES DISTRICT COURT
              FOR THE UNITED STATES DISTRICT OF NEW MEXICO

                                             )
 NEW MEXICO CATTLE GROWERS’                  ) Case No. ____________________
 ASSOCIATION,                                )
                                             )
                     Plaintiff,
                                             )      CORPORATE DISCLOSURE
 v.                                          )             STATEMENT
 UNITED STATES ENVIRONMENTAL                 )
 PROTECTION AGENCY; ANDREW                   )
 WHEELER, in his official capacity as        )
 Administrator of the Environmental          )
 Protection Agency; UNITED STATES            )
 ARMY CORPS OF ENGINEERS; and                )
 R.D. JAMES, in his official capacity as     )
 Assistant Secretary for Civil Works,        )
 Department of the Army,                     )
                                             )
                     Defendants.             )


      Pursuant to Federal Rule of Civil Procedure 7.1, New Mexico Cattle Growers’

Association states that it has no parent corporation and that no publicly held corporation

owns more than 10 percent of its stock.

      DATED: October 22, 2019.

                                                       Respectfully submitted,

                                                       s/ Anthony L. François
                                                       ANTHONY L. FRANÇOIS
       Case 1:19-cv-00988-JHR-SCY Document 2 Filed 10/22/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I hereby certify that I have filed the foregoing on October 22, 2019 via the CM/ECF

system causing all parties of record to be served electronically.

                                                              s/ Anthony L. François
                                                              ANTHONY L. FRANÇOIS
